BISCHOFF, J.
It was established upon the trial that the goods furnished were necessaries, that the defendant had not made other provision for their supply, and that the wife, at whose order they were furnished, was living in the defendant’s house from which he had removed. If there was, technically, a condition of living apart, the proof discloses the wife’s continued right to support, and justifies the plaintiff’s reliance upon her agency, since the circumstances were such as to permit the finding that she did not so act as to forfeit her claim to maintenance. If the parties were still to be viewed as living together, then the - wife’s agency to procure, upon her husband’s credit, necessaries which he had omitted to provide, was not open to question. Wanamaker v. Weaver, 176 N. Y. 75, 68 N. E. 135, 65 L. R. A. 529, 98 Am. St. Rep. 621; Grandy v. Hadcock, 85 App. Div. 173, 83 N. Y. Supp. 90.
The plaintiff was not shown to have had any actual notice of the defendant’s unwillingness to extend his credit (Ogle v. Dershem, 67 App. Div. 221, 73 N. Y. Supp. 592), and his liability could not be- affected by the publishing of a general notice, not brought to plaintiff’s attention.
Judgment affirmed, with costs. All concur.